Peradotto and Garni, JJ.
(dissenting). We respectfully dissent because we cannot agree with the majority’s conclusion that County Court erred in determining that the warrantless entry into defendant’s apartment was justified by the emergency exception to the warrant requirement. Considering the benefit of hindsight and our detachment from the tension and drama of responding to a “shots fired” call for police assistance, we conclude that the People established that the police officers had reasonable grounds to believe that an emergency situation existed (see generally People v Love, 204 AD2d 97, 98 [1994], affd 84 NY2d 917 [1994]; People v Mitchell, 39 NY2d 173, 177-178 [1976], cert denied 426 US 953 [1976]). Viewing in totality “[t]he nature and specificity of the call, the speed with which the officers responded (thereby increasing the chances that the danger still existed),” the shell casings that were located 15 feet in front of the building and the report by an identified civilian at the scene, who resided in the apartment next to that of defendant and stated that she overheard an argument in defendant’s apartment “moments prior” to the shots, we conclude that the court properly determined that the warrantless entry into defendant’s apartment was justified under the emergency exception to the warrant requirement (People v DePaula, 179 AD2d 424, 426 [1992]). “In recognizing the danger of delayed response, the law does not require adherence to a standard which ‘made stricter by hindsight’ would preclude the police from ‘all courses of conduct but the least intrusive’ ” (id., quoting People v Calhoun, 49 NY2d 398, 403 [1980]). We further note that neither the US nor the NY Constitution requires the *1217“obvious signs which connect the place to be searched with the emergency,” signs that the majority concludes are lacking in this case (People v Mitchell, 39 NY2d at 179). Although the majority concludes that the People failed to present any evidence concerning the identity of the perpetrator or the existence of a possible victim, such information is not required to justify the applicability of the emergency exception to the warrant requirement (see generally People v Carby, 198 AD2d 366 [1993], Iv denied 82 NY2d 922 [1994]). Similarly, unlike the majority, we cannot fault the police for entering the apartment in the absence of a “hot pursuit” as the exigent circumstance doctrine relied upon by the People does not require a “hot pursuit” (see People v Henderson, 107 AD2d 469, 471 [1985]). In our view, “it is difficult to conceive of what other action, consistent with their belief that someone inside [defendant’s apartment] might be injured or threatened, could have been taken [by the officers] to provide immediate assistance” (DePaula, 179 AD2d at 426). We therefore would affirm the judgment. Present—Hurlbutt, J.P, Peradotto, Garni, Green and Pine, JJ.